[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
Bruce Barnett, Sr., petitioner, had multiple files pending in GA 13.
The petitioner entered pleas of guilty to: 8 counts of Violation of a Protective Order, a violation of § 53a-223; 3 counts of Threatening, a violation of § 53a-62; a count of Interfering with an Officer, a violation of 53a-167a; a count of Assault in the Third Degree, a violation 53a-61. Each crime to which the petitioner entered a plea of guilty is a Class A misdemeanor which carries a maximum penalty of 1 year incarceration.
The petitioner also admitted to 3 counts of a Violation of Probation pursuant to § 53a-32.
The petitioner was sentenced to a net effective sentence of 5 years incarceration. It is this sentence petitioner seeks to have reviewed.
The exposure of the petitioner was 15 years incarceration. There was no agreement to the extent of the sentence.
At the hearing before the Division counsel for the petitioner represented that the petitioner was 42 years of age and that these incidences of domestic violence stem from petitioner's relationship with his "live in girlfriend" and the fact that petitioner is alcohol dependent. Counsel relates that the female victim is not in fear of petitioner. There was no agreement as to a sentence.
The petitioner spoke briefly indicating that he took advantage of CT Page 2852 substance abuse programs that were available to him while incarcerated.
Counsel for the state opined that the sentence imposed is not disproportionate to others similarly situated.
The trial court commented on the degree of violence involved in some of the incidences and the court also commented favorably that the petitioner appears contrite for his past transgressions. The court noted that aside from the three probation violations, there are ten separate files of domestic violence. "Any one of these violations of the protective order is [a] total disregard for the Court."
Pursuant to Connecticut Practice Book § 43-23 et seq., the Sentence Review Division is limited in the scope of its review. The Division is to determine whether the sentence imposed "should be modified because it is inappropriate or disproportionate in the light of the nature of the offense, the character of the offender, the protection of the public interest and the deterrent, rehabilitative, isolative and denunciatory purposes for which the sentence was intended."
The Division is without authority to modify sentences except in accordance with the provisions of Connecticut Practice Book § 43-23
et seq., and Connecticut General Statute § 51-194 et seq.
In reviewing the record as a whole, the Division finds that the sentencing court's actions were in accordance with the parameters of Connecticut Practice Book § 43-23 et seq.
THE SENTENCE IS AFFIRMED.
  MIANO, J. HOLDEN, J. IANOTTI, J.
Miano, J., Holden, J. and Ianotti, J. participated in this decision. CT Page 2853